Title: To George Washington from Brigadier General Edward Hand, 20 October 1778
From: Hand, Edward
To: Washington, George


          
            Sir
            Poughkeepsie [N.Y.] 20th Octr 1778
          
          His Excelly Gouvernor Clinton having information that the Settlement at Anaquaga is already Destroyed, & that the Enemy has retired to Chemung a Settlement 56 miles distant from thence, on the Cayhuga River, where agreable to Col. Hartleys Account they are fortifying themselves, he has drawn the Outlines of an Expedition against Chemung to be executed this fall or early in the spring as your Excelly thinks most Adviseable, with which Genl Clinton waits on you—for my own part Considering that the Navigation of the waters leading to Chemung cant be depended on later than the middle of November, I am very Apprehensive it is too late to think of it at this Advanced Season.
          Gouvernor Clinton has made Application to me in favour of the distressed inhabitants of the German Flats Settlement who have lost their All by the late depredations of the Enemy, importing that these people must undoubtedly evacuate that valuable part of the Country unless Supplied with Provision—they were for some time Allowed Rations at the expence of the Continent which Genl Stark has lately withheld. I cant think my self at liberty to continue that indulgence without particular Instructions, but as the military operations in that part of the Country would be much impeded by the desertion of that Settlement, have proposed to the Gouvernor to Supply them for the present by the way of loan, to be replaced by the State of N.Y. provided Congress do not direct otherwise, & that it meets your Excellys Ascent.
          I intend waiting here untill I can hear farther from your Excy as it will be Absolutely Necessary that I be fully inform’d of the plan that is to be followed in the reduction of Chemung.
          The Inhabitants of the German Flats Occupied Forts Daton & Karkimer at the time there Settlements were destroy’d, & it is represented by them that they Still hold these places which must be Garrisoned by Continental Troops if the Inhabitants move away. I am Sir your Excellys most Obedt and most Hble Servt
          
            Edwd Hand
          
        